AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                    for the_                                    U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON
                                                       Eastern District of Washington
                            LISA L.,                                                                          Sep 09, 2019
                                                                                                               SEAN F. MCAVOY, CLERK
                                                                      )
                             Plaintiff                                )
                                v.                                    )      Civil Action No. 1:19-CV-03036-JTR
  ANDREW M. SAUL, COMMISSIONER OF SOCIAL                              )
                SECURITY,                                             )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion for Remand (ECF No. 20) is GRANTED. The case is REVERSED and REMANDED to
’
              the Commissioner of Social Security for further administrative proceedings pursuant to sentence four of 42 U.S.C. § 405
              (g).
              Plaintiff’s Motion for Summary Judgment (ECF No. 15) is STRICKEN AS MOOT.
              Judgment is entered in favor of the Plaintiff pursuant to the Court's Order at ECF No. 21.

This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                   John T. Rodgers                                           on a motions for summary
      judgment.


Date: September 9, 2019                                                    CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Angela Noel
                                                                                          (By) Deputy Clerk

                                                                            Angela Noel
